                                                                                                   FILED
                                                                                              CHARLOfiE, NC
                             IN THE TINITED STATES DISTRICT COURT                               FEB 1 1 ZOlg
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                      CHARLOTTE DIVISION                                  US DISTRICT COURT
                                                                                        WESTERN DISTRICT OF NC



 LTNITED STATES OF AMERICA                                )
                                                          )            CONSENT ORDER AND
      V.                                                  )         JTIDGMENT OF FORFEITLIRE
                                                          )           PENDING RULE 32.2(c)(2)
 PETER AUGUSTUS WRIGHT                                    )


         BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:


           1.     The following property is forfeited to the United States pursuant to    2l U.S.C. $ 853
and   l8 U.S.C. *      924, provided, however, that forfeiture of specific assets is subject to any and all
third party petitions under 21 U.S.C. $ 853(n), pending final adjudication herein:

           Approximately $31780 in U.S. currency, seized on November 15, 2018 during the
           course of the investigation;

           One Mossberg, Model 715T,.22 caliber rifle, serial number EPJ4218011, seized on
           November 15, 2018 during the course of the investigation;

           One Smith & Wesson, Model SD4OVE, .40 caliber pistol, serial number H8J6881,
           seized on November 15, 2018 during the course of the investigation; and


           One Laser sight and ammunition seized during the course of the investigation.

           2.   The United States Marshals Service, the investigative agency, and./or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).


           3.     If
                  and to the extent required by Fed. R. Crim. P.32.2(b)(6), 21 U.S.C. g 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.
             4.      Any person, other than the Defendant, asserting any legal interest in the property
     may, within thirry days of the publication of notice or the receipt of notice, whichever is earlier,
     petition the court for a hearing to adjudicate the validity of the alleged interest.

             5.      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
     Attorney's Office is authorized to conduct any discovery needed to identifir, locate, or dispose of
     the property, including depositions, interrogatories, and request for production of documents, and
     to issue subpoenas pursuant to Fed. R. Civ. P. 45.

             6.      As to any specific assets, following the Court's disposition of all timely petitions,
     a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
     become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), aod the United
     States sha1l have clear title to the property, and shall dispose of the property according to law.


              The parties stipulate and agree that the aforementioned asset(s) constitute property derived
     from or traceable to proceeds of Defendant's crime(s) herein or property used in any manner to
     facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 2l
     U.S.C. $ 853 and/or 18 U.S.C. 5 924. The Defendant hereby waives the requirements of Fed. R.
     Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
     a.nnouncement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
     against Defendant. If the Defendant has previously submitted a claim in response to an
     administrafive forfeiture proceeding regarding any of this property, Defendant hereby withdraws
     that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
     right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
     consents to destruction by federal, state, or local law enforcement authorities upon such legal
     process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
     further notice of such process or such destruction.



     R. ANDREW MURRAY
     IINITED STATES ATTORNEY


     STEVEN R. KAUFMAN                                             R AUGUSTUS WR
     Assistant united States Attomey
62

                                                             ONYEMA AGU
Signed this the I l'h day of February,2Ol9.



                                                       VID C. KEESLER
                                     LINITED STATES MAGISTRATE JUDGE
